829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee MAXBERRY, Plaintiff-Appellant,v.SOUTHERN OHIO COLLEGE, Defendant-Appellee.
No. 87-3514
United States Court of Appeals, Sixth Circuit.
September 28, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., and KRUPANSKY, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.


1
This pro se plaintiff appeals from a judgment of the district court which dismissed his civil action for failure to state a claim upon which relief can be granted.  Rule 12(b)(6), Federal Rules of Civil Procedure.  Upon examination of the record and the briefs submitted by the plaintiff, this panel agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the magistrate's report and recommendation, the district court's final judgment entered May 13, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.